—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 25, 1994 (People v Ramos, 203 AD2d 599), affirming (1) a judgment of the County *500Court, Suffolk County, rendered October 31, 1990, and (2) a judgment of the same court, rendered January 15, 1991, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.